                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         CASE NO. 3:05-CR-277-12-FDW-DCK

 UNITED STATES OF AMERICA,                             )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )     ORDER
                                                       )
 THOMAS E. DUNLAP,                                     )
                                                       )
                Defendant,                             )
                                                       )
    and                                                )
                                                       )
 TEAM CHEVROLET-CADILLAC, INC.,                        )
                                                       )
                Garnishee.                             )
                                                       )

         THIS MATTER IS BEFORE THE COURT on the United States’ “Motion for Dismissal

Of Order Of Continuing Garnishment” (Document No. 800). The Court has reviewed the motion,

which notes that “the Defendant is no longer employed by the Garnishee.” Id. at p. 1.

         IT IS THEREFORE ORDERED that upon motion of the United States for the reasons

stated therein and for good cause shown, the Order of Continuing Garnishment (Document No.

779) filed in this case against Defendant is DISMISSED.

         SO ORDERED.


                                 Signed: September 1, 2021




     Case 3:05-cr-00277-FDW-DCK Document 801 Filed 09/01/21 Page 1 of 1
